Opinion filed November 8, 2018




                                                 In The

            Eleventh Court of Appeals
                                   —————
                               No. 11-18-00292-CR
                                   —————
                          JOSE LUIS SEGOVIA, Appellant
                                        V.
                          THE STATE OF TEXAS, Appellee

                           On Appeal from the 35th District Court
                                   Brown County, Texas
                              Trial Court Cause No. CR24525

                           MEMORANDUM OPINION
        Appellant, Jose Luis Segovia, has filed a motion to dismiss this appeal. In the
motion, Appellant asks that his notice of appeal be withdrawn and that this appeal
be dismissed. The motion is signed by Appellant’s counsel, and an affidavit attached
to the motion is signed by Appellant. See TEX. R. APP. P. 42.2.
        The motion is granted, and the appeal is dismissed.


November 8, 2018                                                            PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1
Willson, J., not participating.
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.